COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §               No. 08-19-00114-CR
  JUSTIN TWYNE,
                                                  §                 Appeal from the
                    Appellant,
                                                  §                147th District Court
  v.
                                                  §             of Travis County, Texas
  THE STATE OF TEXAS,
                                                  §            (TC# D-1-DC-17-100116)
                    State.
                                                  §

                                              ORDER

       The Court GRANTS Appellant’s Pro Se Motion for Access to the Appellate Record.

Therefore, this Court is hereby providing a hard copy of the appellate record, which consists of 1

volume of the Clerk’s, and 10 volumes of the Reporter’s Record, via U. S. mail, to the Warden

of the Telford Unit, 3899 Hwy 98, New Boston, Texas, 75570, for use by the Appellant Justin

Twyne, (TDCJ #02253724). The Warden or designated custodian of records shall make this

record available to the appellant for purposes of preparing his appellate brief. Appellant’s Pro Se

brief shall be due in this office on or before January 5, 2020. The hard copy of this record

does not need to be returned to this Court.

       Further, please note that pages 180 thru 191 of the Clerk’s record will not be provided to

you because it contains confidential information therefore, Also, the copies of the exhibits are not

provided and only a copy of the Index (Volume 10 of the Reporter’s Record) has been provided.

       IT IS SO ORDERED this 21st day of November, 2019.


                                      PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.